Citation Nr: 1015280	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-30 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent for residual 
scar, exostosis ossicans, left femur, status post excision, 
to include entitlement to separate compensable rating for 
associated pain and numbness. 



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from January 2001 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin that continued a 10 percent rating for 
left femur scar.


FINDINGS OF FACT

1.  The Veteran's left femur scar is manifested by a stable, 
superficial, non-tender scar having an area less than 144 
square inches (929 sq. cm.).

2.  Neurological symptoms associated with the Veteran's left 
femur disability are wholly sensory and most closely 
approximate mild incomplete paralysis of the sciatic nerve. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residual scar, exostosis ossicans, left femur, status post 
excision, to include entitlement to separate compensable 
rating for associated pain and numbness, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2003-2008); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.124a, 
Diagnostic Code 8520 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to increased evaluation for 
the service-connected left femur scar or, alternatively, to a 
separate compensable rating for associated neurological 
symptoms (pain and numbness).  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In May 2007 the RO sent the Veteran a letter advising her of 
the evidence required to support entitlement to a higher 
rating for a service-connected disability, including the 
respective responsibilities of the claimant and VA in 
obtaining such evidence.  The Veteran had ample opportunity 
to respond before issuance of the rating decision on appeal 
in June 2007.

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of her claim.  In this regard, 
the Board notes that treatment records were obtained from 
those VA and private medical providers identified by the 
Veteran as having relevant evidence; neither the Veteran nor 
her representative has identified any outstanding evidence 
that could be obtained to substantiate the claim, and the 
Board is also unaware of any such evidence.  The Veteran was 
provided a VA examination in June 2007, contemporaneous with 
the rating decision on appeal; the Veteran has not asserted, 
and the record does not show, that her disability has 
increased significantly in severity since that examination.  
Finally, the Veteran was advised of her entitlement to a 
hearing before the Board and/or before the RO's decision 
review officer but she declined such a hearing.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Scars are rated under the criteria of 38 C.F.R. § 4.118 
(schedule of ratings - skin).   The regulations for rating 
disabilities of the skin were revised during the pendency of 
this appeal, effective October 23, 2008; however, those 
revised provisions are applicable only to claims received on 
or after October 23, 2008.  Because the current claim was 
received prior to that date, those revisions do not apply in 
this case.  See 73 Fed. Reg. 54708 (Sept. 23. 2008).  The 
applicable rating criteria in this case are found in 
38 C.F.R. § 4.118 (2003-2008), which was in effect from 
August 30, 2002 to October 23, 2008. 

Under the criteria of 38 C.F.R. § 4.118 (2003-2008), scars of 
the femur could be rated under Diagnostic Code (DC) 7801 
(scars that are deep or that cause limited motion), DC 7802 
(scars that are superficial and do not cause limited motion), 
DC 7803 (scars superficial and unstable), DC 7804 (scars 
superficial but painful on examination), and/or DC 7805 
(other scars; rate on limitation of function of the affected 
part).

Notes to the rating criteria state that an unstable scar is 
one where for any reason there is frequent loss of skin over 
the scar, a deep scar is one associated with underlying soft 
tissue damage, and a superficial scar is one not associated 
with underlying soft tissue damage.

As noted in detail below, the Veteran's left femur scar is 
superficial, stable and not painful on examination, and does 
not cause limitation of function of the leg.  Accordingly, 
the appropriate diagnostic code is DC 7802.

Under the criteria of DC 7802 (2003-2008), a rating of 10 
percent is assigned for scars having an area or areas of 144 
square inches (929 sq. cm.) or greater.   There is no 
provision for a schedular rating in excess of 10 percent, and 
the revised regulation in 2009 makes no substantive change to 
this diagnostic code.   

Neurological injuries are rated under the criteria of 
38 C.F.R. § 4.124a (schedule of ratings - peripheral nerves).  
An introductory note states the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild or at most the moderate degree. 

The Veteran's impairment of the femur and thigh is 
appropriately rated under DC 8520 (paralysis of the sciatic 
nerve).  Under this diagnostic code, a rating of 10 percent 
is assigned for mild incomplete paralysis; a rating of 20 
percent is assigned for moderate incomplete paralysis; a 
rating of 40 percent is assigned for moderately severe 
incomplete paralysis; and, a rating of 60 percent is assigned 
for severe incomplete paralysis with muscle atrophy.  A 
rating of 80 percent is assigned for complete paralysis (the 
foot dangles and drops, no active movement possible of the 
muscles below the knee, flexion of the knee weakened or 
lost).

The terms "mild," "moderate" and "moderately severe" are 
not defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Where entitlement to service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the claimed disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability under review.  

Historically, the Veteran had a VA general medical 
examination in August 2004 in which the examiner noted a 
medial left thigh well-healed surgical scar with dark, pink, 
purplish discoloration from keloid.  The scar measured 13 cm. 
x 1 cm. with numbness of the scar and surrounding tissue; it 
was not painful or tender on examination.  The Veteran denied 
symptoms of the left knee, and range of motion of the leg was 
within normal limits and painless.  

Thereafter, an RO rating decision in October 2004 granted 
service connection for residual scar, exostosis ossicans, 
left femur, status post excision, and assigned a disability 
rating of 10 percent under DC 7804 (superficial scar painful 
on examination) even though, as noted above, the scar was not 
actually painful on examination.  

In June 2006 the Veteran stated she wanted a "redo" of her 
left leg scar because it was ugly.

The Veteran's request for increased rating, received in March 
2007, asserts the Veteran had numbness with mild pain 
centered around the inside of the left knee and extending 
down the left leg to below the knee, beginning approximately 
six months before and becoming worse.  The Veteran requested 
either increased rating or, alternatively, separate rating 
for pain and numbness of the left lower leg as secondary to 
the service-connected disability.    

In April 2007 the Veteran presented to the VA outpatient 
clinic complaining of persistent left leg numbness located at 
the site of the surgical scar.  She reported that for the 
last two months she had been having pain shooting down the 
lateral aspect of her leg starting at the scar and traveling 
to the foot.  This was associated with tingling sensations 
and occurred when sitting for an extended period of time.  On 
examination the Veteran's bilateral lower extremity strength 
was 5/5, and sensation was intact except directly over the 
scar tissue.  The clinician's assessment was neuropathy 
associated with scar, most likely a pinched nerve from scar 
tissue.

The Veteran had a VA scars examination in June 2007 during 
which she reported that for the past year she had numbness 
around the medial knee (the area of the scar), shooting down 
the leg 4-5 times per day and lasting a few seconds.  She 
also reported a shooting pain down the medial leg also 
occurring 4-5 times per day and lasting a few seconds.  
Symptoms were not related to activity, although she stated 
running made it worse.  She also reported that prolonged 
standing at work aggravated symptoms.  However, she 
specifically denied any symptoms of the left knee.  She 
reported slight discomfort on the day of examination.

On examination the Veteran had normal gait and stance.  There 
was a 1 cm. x 11 cm. scar on the medial distal thigh running 
to the knee.  The scar had minimal discomfort with deep 
palpation but was not tender, adherent, ulcerated or 
retracted.  The scar was slightly darker and irregular as 
compared to the surrounding skin.  There was decreased 
sensation at the scar site and in a 1/2 inch band from the scar 
to the distal calf.  The Veteran had no motor weakness or 
muscle atrophy.  X-ray of the femur was negative for any bony 
fracture, dislocation, or subluxation.  The examiner stated 
the symptoms of pain and numbness were likely due to nerve 
entrapment of the superficial skin nerves in the scar tissue.  

In October 2007 the Veteran had an office visit with Dr. 
George Benton during which she complained of left knee 
symptoms including pain and "giving out."  On examination 
the knee was fairly stable and the physician was not able to 
provoke much pain.  There was a large scar on the left thigh 
of about 8 to 10 inches long but not tender and there was 
nothing abnormal in the underlying tissue. X-rays were 
normal.  Dr. Benton's impression was possible minimal 
postoperative changes in the medial condyle.

The Veteran had magnetic resonance imaging (MRI) of the left 
knee in November 2007 in which no evidence of internal 
derangement or other abnormality was identified.

The Veteran's substantive appeal, received in October 2008, 
requests a separate compensable rating for a left leg 
neurological disorder.

On review of the evidence above, the Board finds the 
Veteran's scar is not compensable under the schedular 
criteria for disabilities of the skin.  The scar is shown to 
be stable, not painful on examination, and having an area 
less than 144 square inches (929 sq. cm.).  There is no 
indication the scar causes any limitation of function of the 
leg or knee.  Loss of sensation (numbness) is shown in the 
area of the scar on examination, but numbness is not 
compensable. 

Applying the criteria for neurological disorder as requested 
by the Veteran, the Board notes there is no atrophy or other 
wasting of the muscle and no loss of muscle strength.  The 
Veteran has complained of pain and numbness shooting down the 
leg, but these are subjective symptoms; as noted, when the 
involvement is wholly sensory, the rating should be for the 
"mild" or at most the "moderate" degree.  The Board finds 
the impairment is mild, rather than moderate, because the 
Veteran herself characterized the symptoms as "mild" in her 
claim for increased rating; further, there is no indication 
of any functional impairment other than reluctance to run.  
The Veteran has not asserted, and the evidence does not show, 
that her pain and numbness cause any impairment in her 
activities of daily living (ADLs) such as driving, walking, 
shopping, performing household chores, working, etc.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).   
Accordingly, in addition to the medical evidence above the 
Board has considered the lay evidence submitted by the 
Veteran in the form of her correspondence to VA.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   
However, even affording the Veteran full credibility in 
reporting her symptoms, nothing in her reports shows 
entitlement to a schedular rating in excess of the currently-
assigned 10 percent.

The Veteran asserts she should be separately compensated for 
neurological symptoms.  The Board acknowledges that if a 
veteran has separate and distinct manifestations relating to 
the same injury, he or she should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

"38 U.S.C.A. § 1155 implicitly contains the concept that 
'the rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate the claimant 
for the actual impairment of his earning capacity' and would 
constitute pyramiding."  Esteban, 6 Vet. App. 259, 261, 
citing Brady v. Brown, 4 Vet. App. 203 (1993). Similarly, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  However, 38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban, 6 Vet. App. 259, 262.  

In this case, assignment of a separate compensable evaluation 
under a neurological diagnostic code would clearly constitute 
pyramiding.  The scar itself is not compensable, and has not 
been compensable for the period under review, so the current 
10 percent rating represents appropriate compensation by 
analogy for neurological symptoms.  Because the symptoms 
asserted by the Veteran overlap, assignment of a second 
compensable rating would constitute pyramiding (paying the 
Veteran twice for the same symptoms) and is prohibited under 
38 U.S.C.A. § 1155 and 38 C.F.R. § 4.14.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required any hospitalizations for the disability and that 
the manifestations of the disability are those specifically 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be to a compensable degree.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.

The Court has recently held that a request for a total 
disability evaluation based upon individual unemployability 
(TDIU), whether expressly raised by a claimant or reasonably 
raised by the record, is an attempt to obtain an appropriate 
rating for disability or disabilities, and is part of a claim 
for increased compensation. There must be cogent evidence of 
unemployability in the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. 
Cir. 2009).  In this case the Veteran has not asserted, and 
the evidence of record does not show, that she is 
unemployable due to her left femur disability.  Accordingly, 
Rice is not applicable.

In sum, based on the medical and lay evidence of record the 
Board finds the criteria for an evaluation in excess of 10 
percent are not met; accordingly the claim must be denied.  

Because the preponderance of the evidence is against the 
claim the benefit-of-the-doubt rule does not apply.  Gilbert, 
1 Vet. App. 49, 53.  


ORDER

Entitlement to a rating in excess of 10 percent for residual 
scar, exostosis ossicans, left femur, status post excision, 
to include entitlement to separate rating for associated pain 
and numbness, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


